—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 28, 1998, which granted the respective motions of the defendants to dismiss the complaint insofar as asserted against them.Ordered that the order is affirmed, with one bill of costs to the defendants appearing separately and filing separate briefs.The plaintiff Anna M. Belkin was injured when her foot became caught in a two-inch gap in the riser of a staircase which was part of playground equipment on the premises of the Holbrook Road Elementary School, where she had taken her children to play.The defendants established that the playground equipment was built for young children according to specifications. The plaintiffs’ contention that the design was inherently dangerous for its intended use is unsupported by legally-competent proof (see, Prosser v County of Erie, 244 AD2d 942; Pinzon v City of New York, 197 AD2d 680; McCarthy v State of New York, 167 AD2d 516; Dolan v City of New York, 5 AD2d 300). O’Brien, J. P., Goldstein, Luciano and Schmidt, JJ., concur.